 



Exhibit 10.2
(FORM) [a25112a2511202.gif]

AWARD/ CONTRACT 1. THIS CONTRACT IS A RATED ORDER RATING PAGE OF PAGES UNDER
DPAS(15 CFR 350) 1 15 2. CONTRACT( ) NO 3. EFFECTIVE DATE4. REQUISITION/PURCHASE
REQUEST/PROJECT NO. W911NF-06-C-0080 08 Sep 2006R51439EVS82061791 5. ISSUED
BY            CODE W911NF 6. ADMINISTERED BY (If other than Item 5) CODE

US ARMY RDECOM ACO CTR-W911NF 4300 S. MIAMI BLVD DURHAM NC 27703 See Item 5

7. NAME AND ADDRESS OF CONTRACTOR (No. street, city, country, state and zip
code) 8. DELIVERY

[ ] FOB ORIGIN [ X] OTHER (See below)

9. DISCOUNT FOR PROMPT PAYMENT
Net 30 Days

10.SUBMIT IN VOICE 3`ITEM

(4 copies unless other wise specified) TO THE ADDRESS            Section G CODE
0D3W6FACILITY CODE            SHOWN IN 11 SHIP TO/MARK FORCODE W36QYT 12.
PAYMENT WILL BE MADE BY            CODE HQ0303 TRANSPORTATION
OFFICE-W36QYT            DFAS-RICKISLAND PR ORIO BK ACCT DURHAM            ROCK
ISLAND OPERATING LOCATION PO BOX 12211 ATTN DFAS-RI-FPV RESEARCH TRIANGLE PARK
NO 27709-2211 BUILDING 68 ROCK ISLAND IL 61299-8000

13. AUTHORITY FOR USING OTHER THAN FULL AND OPEN 14. ACCOUNTING AND
APPROPRIATION DATA

COMPETITION [ ] 10 O.S.C 2304 (e) ( ) [ ] 41 USC 253(c) ( ) See Schedule 15A
ITEM NO. 15B. SUPPLY SERVICES 15C. QUANTITY 15D UNIT15E UNIT PRICE15F AMOUNT SEE
SCHUDLE 16G. TOTAL ANOUNT OF CONTRACT $501,169.00

16. TABLE OF CONTENTS

(X) SEC            DESCRIPTIONPAGE(S) (X) SEC. DESCRIPTION            PAGE(S)
PART I-THE SCHUDLE            PARTII-CONTRACT CLAUSES

X A SOLICITATION/ CONTRACT FORM 1 X 1 CONTRACT CLAUSES 13-15

X B SUPPLIES OR SERVICES AND PRICES/COSTS 2-3 PART III- LIST OF DOCUMENTS,
EXHIBITS AND OTHER ATTACHMENTS X C DESCRIPTIOIN/ SPECS/ WORK STATEMENT 4 J LIST
OF ATTACHENTS X D PACKIGING AND MARKING 5 PART IV – REPRESENTATIONS AND
INSTRUCTIONS X E INSPECTION AND ACCEPTANCE 6 REPRESENTATIONS, CERTIFICATIONS AND
OTHERk            STATEMENTYS OF OFFERORS X F DELIVERIES OR PREFORMANCE 7-8 k X
G CONTRACT ADMINISTRATION DATA 9-10 L INSTRS, CONDS, AND NOTICES TO OFFERORS X H
SPECIAL CONTRACT REQUIREMENTS 11-12 M EVALUATION FACORS FOR AWARD

CONTRACTING OFFICER WILL COMPLETE ITEM 17 OR 18 AS APPLICABLE

17 [ X] CONTRACORS’S NEGOTIATED AGREEMENT contractor is 18 [ ] AWARD (contractor
is not required to sign this            required to sign document) Yoiur offer
on document and return copies to issuing office) .. Contractor agrees to furnish
and            Solication delivber all item s or            including the
addition or changes made by you

perform all the services set forth or otherwise identified above and on amy
continuation which additions or changes are set forht in full

sheets for the            above is hereby accepted as to the items listed
consideration state herein. the rights and obligation of the parues to this
contract            above and on amy comunication sheets. This shall be subject
to and            award consummates the contract which consists

governed by the following documents. (a) this award/contract(b) the solication ,
of the following socuments(a) the Government’s

if any (c) such provisions soletation and your offer,
representations as are attached or incorporated by reference herein and

Attachemnts are listed herein) (b) this award/contract

No further contracual document is necessary

19A NAME AND TITLE OF SIGNER (Type or print) 20A NAME AND TITLE OF CONTRACTING
OFFICER

Dennis E. Valentine CFO            TEL: EMAIL:

19 B NAME OIF CONTRACTOR 19C DATE SIGNED 20B UNITED STATES OF AMERICA20C DATE
SIGNED

BY: 9/8/06 BY (Signature of person authorized to sign) (Signature of Contractin
Officer)

MSN 7540-01-152-806 26-107 STANDARD FORM 26 (REV 488

PREVIOUS EDITION UNESABLE            GPO 1985-0-469-794 Prescribed gsa FAR (48
CFR)

